United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 26, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-10931
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus


     PAUL MILLS,

                                          Defendant-Appellant.




           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:01-CR-177-20-H



Before GARWOOD, DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Paul Mills appeals his sentence following a remand to the

district court for resentencing. See United States v. Simpson, 334
F.3d 453 (5th Cir. 2003).    Mills was convicted of conspiracy to

manufacture and distribute 500 grams or more of methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and was sentenced



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to 360 months’ confinement and sixty months’ supervised release.

We affirmed his conviction but remanded for resentencing, holding

that the district court erred by applying the six level sentence

enhancement    under     U.S.S.G.    §   2D1.1(b)(5)(C).               Simpson.      We

indicated, however, that a three level enhancement under section

2D1.1(b)(5)(B) would be proper.              Id. at 459.          Following remand,

Mills was sentenced to 290 months’ confinement and sixty months’

supervised    release.       He    now   challenges        the    district     court’s

imposition on remand of the three-level enhancement for creating a

substantial risk of harm to human life (other than a minor or

incompetent)    or     the   environment          during    the       manufacture    of

methamphetamine.       See U.S.S.G. § 2D1.1(b)(5)(B).

     This court reviews the district court’s application of the

sentencing guidelines de novo and its findings of fact for clear

error. United States v. Huerta, 182 F.3d 361, 364 (5th Cir. 1999).

“As long as a factual finding is plausible in light of the record

as a whole, it is not clearly erroneous.”                  Id.

     As this case involves a conspiracy, relevant conduct for

application of the sentencing guidelines includes “all reasonably

foreseeable acts . . . of others in furtherance of the jointly

undertaken criminal activity.”           U.S.S.G. § 1B1.3(a)(1)(B).

     Mills provided large quantities of anhydrous ammonia to other

members of the methamphetamine manufacturing conspiracy.                          Mills

repeatedly    delivered      the   tanks     of    ammonia       to    a   residential


                                         2
neighborhood,   and    his    co-conspirators    usually    manufactured

methamphetamine in or near homes in residential neighborhoods.

Although Mills had been required to obtain special training and

certification   to    purchase    tanks   of   anhydrous   ammonia   from

legitimate suppliers, he provided these tanks to his untrained co-

conspirators. We also note testimony in the record that on certain

occasions the methamphetamine manufacturing process actually caused

a fire, the release of a large quantity of ammonia into the

atmosphere, and even an explosion. Therefore, we conclude that the

district court did not clearly err in finding that a substantial

risk of harm to human life or the environment was reasonably

foreseeable to Mills.        See U.S.S.G. § 2D1.1(b)(5)(B), comment.

(n.20(A)).   See also Simpson at 459.

                                 AFFIRMED.




                                     3